DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	This Office Action is in response to the application filed on 01/25/2022. Claims 1-13 are presently pending and are presented for examination.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/949,142, filed on 04/10/2018.

Information Disclosure Statement
	The Information Disclosure Statement (IDS) submitted on 01/25/2022 was filed and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Claim Objections
Claims 1 and 10-13 are objected to because of the following informalities:
Claim 1 line 9 reads “the flank(s)”, --the one or more flanks-- is suggested. MPEP 608.01(m) states that reference characters should be used in parenthesis and that the presence or absence of reference characters do not affect the scope of the claim. In other words, characters within parenthesis are generally not read into the claims. 
Claim 10 line 7 reads “a respective”, --the respective-- is suggested.
Claims 11-13 line 1 read “A linear”, --The linear-- is suggested.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 19-23 of U.S. Patent No. 11,359,704 to Davies in view of Verhagen (US 20110232407 A1). Figure 1 of Verhagen teaches a screw thread with a variable lead angle. It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Davies with a screw thread having a variable lead angle, as taught by Verhagen, to change the speed at which the nut travels along the screw while the screw has a constant rotational speed; and to change the axial force of the nut as it travels along the screw while the screw has a constant rotational speed (see paragraph [0023]).
Note: the Requirement for Restriction/Election filed 10/23/2019 in the parent application 15/949,142 reads “Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic”. Additionally, the Response to Election/Restriction filed by Applicant on 12/202019 reads “Accordingly, pursuant to 35 U.S.C. §121, Applicants hereby elect to prosecute the invention of Species I without traverse”. In this instance, generic claim 1 was found allowable in the 15/949,142 application, and therefore no restriction was made. As such, the provisions of 35 U.S.C. 121 do not apply. See St. Jude Medical Inc. v. Access Closure Inc. 729 F.3d 1369 (2013).    

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-13 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Verhagen (US 20110232407 A1).
Regarding claim 10, Verhagen discloses a linear actuator (see Fig. 1) comprising: a screw shaft (2) comprising a screw thread (3) and having a longitudinal axis (longitudinal axis of 2); a nut (4) movable along the screw shaft from a retracted position (position shown in Fig. 1, wherein 4 is at the bottom of 2) to an extended1397616US01 (U311126US) position (position where 4 is at the top of 2); and a plurality of rollers (8) movable with the nut (via 7), each comprising a cylindrical surface (surface of 8) and being configured to roll along a respective flank of the screw thread (see Fig. 1), such that rotation of the screw shaft causes the rollers to roll along a respective flank so that the nut translates in an axial direction along the screw shaft (see paragraph [0024], wherein through rotation of the spindle 2, the counterpart component 4 is slid axially relative to the spindle 2); wherein the screw thread has a variable lead angle (see Fig. 1).
Regarding claim 11, Verhagen discloses the screw thread (3) nearest a first end of the screw shaft (lower end of 2 in the figure) has a first lead angle, the screw thread nearest a second, opposite end of the screw shaft (upper end of 2 in the figure) has a second lead angle, and the first lead angle is different to the second lead angle (see Fig. 1).
Regarding claim 12, Verhagen discloses the lead angle of the screw thread tapers gradually from the first end to the second end (see Fig. 1).
Regarding claim 13, Verhagen discloses the lead angle of the screw thread is tailored to a particular load profile of the linear actuator (see paragraphs [0006]-[0007]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568. The examiner can normally be reached Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on 571-272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH BROWN/             Primary Examiner, Art Unit 3658